           Case 1:20-cv-07137-LTS Document 19 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND,
ANNUITY FUND, and APPRENTICESHIP,
JOURNEYMAN RETRAINING,
EDUCATIONAL AND INDUSTRY FUND,
TRUSTEES OF THE NEW YORK CITY
CARPENTERS RELIEF AND CHARITY
FUND, THE CARPENTER CONTRACTOR
ALLIANCE OF METROPOLITAN NEW
YORK, and the NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS,

                 Petitioners,

        -v-                                                            No. 20 CV 7137-LTS

PAVEL PARTITION INSTALLERS, INC.,

                 Respondent.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Petitioners have filed a motion to confirm an arbitration award (the “Motion”)

issued June 22, 2020 (the “Award”), pursuant to Section 301 of the Labor Management Relations

Act of 1947, 29 U.S.C. § 185. (See docket entry no. 10.) The Petition also seeks prejudgment

interest from the date of the Award through the date of judgment at an annual rate of 6.75%,

post-judgment interest at the statutory rate, and attorneys’ fees and costs. The Motion is

unopposed, as Respondent Pavel Partition Installers, Inc. has not appeared in this action. The

Court has jurisdiction over this action pursuant to 28 U.S.C. section 1331 and 29 U.S.C. section

185.




PAVEL - PET. TO CONFIRM AWARD                              VERSION APRIL 1, 2021                   1
          Case 1:20-cv-07137-LTS Document 19 Filed 04/01/21 Page 2 of 2




               The Court has thoroughly reviewed Petitioners’ submissions filed in connection

with the Motion and finds that Petitioners have carried their burden of demonstrating their

entitlement to the relief requested therein. Accordingly, the Motion is hereby GRANTED.

               The Clerk of Court is respectfully requested to enter judgment in the total amount

of $2,644,355.40, which consists of the arbitration award of $2,512,174.21, attorney’s fees in the

amount of $630, costs in the amount of $75, and prejudgment interest on the arbitration award at

the rate of 6.75% from the date of that award, June 22, 2020, through the date of entry of

judgment, totaling $131,476.19 Post-judgment interest will accrue at the statutory rate, 28

U.S.C. § 1961, until the judgment is paid.

               This Memorandum Order resolves docket entry no. 10.

               The Clerk of the Court is respectfully directed to enter judgment and close the

case.




        SO ORDERED.

Dated: New York, New York
       April 1, 2021



                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




PAVEL - PET. TO CONFIRM AWARD                    VERSION APRIL 1, 2021                           2
